FILED
                             NOT FOR PUBLICATION                            JAN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARCO SANTIAGO ZABALA,                            No. 09-56612

                Petitioner - Appellant,           D.C. No. 5:08-cv-00647-MLG

  v.
                                                  MEMORANDUM *
ROBERT HOREL, Warden,

                Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                   Marc L. Goldman, Magistrate Judge,** Presiding

                             Submitted January 10, 2011 ***

Before:         BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **This case was assigned, by the consent of the parties, to a Magistrate
Judge, pursuant to 28 U.S.C. § 636(c)(1).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       California state prisoner Marco Santiago Zabala appeals from the district

court’s denial of his 28 U.S.C. § 2254 habeas petition. We have jurisdiction under

28 U.S.C. § 2253, and we affirm.

       Zabala contends that the state court’s conclusion – that the erroneous

admission of evidence at trial was harmless – was contrary to, and an unreasonable

application of, clearly established Supreme Court law. However, Zabala has failed

to demonstrate that the state court’s application of Chapman v. California, 386

U.S. 18 (1967), was objectively unreasonable. See Mitchell v. Esparza, 540 U.S.

12, 18 (2003) (per curiam). Further, in light of the other evidence of guilt admitted

at trial, Zabala has failed to establish that the trial error had a substantial and

injurious effect or influence in determining the jury’s verdict. See Brecht v.

Abrahamson, 507 U.S. 619, 637 (1993).

       AFFIRMED.




                                             2                                        09-56612
3   09-56612